DETAILED ACTION
	Claims 1, 2, 3, 4, 16, 17, 18, 28, 29, 30, 31 are amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments and amendments filed on 1/26/22 have been fully considered however they are moot in view of new grounds of rejections.  The reasons set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 16-20, 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Liu US (20130286994) and in further view of Islam et al US (20180054797).
(see, Fig.1, steps s1, s2 and s3, paragraphs [0016] and [0023], an aperiodic sounding reference signal is configured over two resource control layers), wherein the first frequency domain resource is not used for transmitting uplink data and/or uplink control information, wherein the first uplink reference signal is used for uplink channel sounding (see paragraphs [0017] and [0026], the first radio resource control layer is used for configuration information such as channel sounding), and wherein the second uplink reference signal is used for uplink channel sounding (see paragraphs [0016] and [0023]); determining, by the first device based on the first configuration information, whether a beam for sending the first uplink reference signal on a first antenna port is also a beam for sending the second uplink reference signal on a second antenna port (see paragraph [0031], the UE is notified, via radio resource control signaling, of whether the aperiodic sounding reference signal is transmitted from one antenna port, all of the antenna ports, or half of the antenna ports, and whether it is transmitted on one uplink component carrier, all uplink component carriers, or a subset thereof, and these are common for all states). Although Liu teaches the limitations above, they fail to explicitly teach the same beam as further recited in the claims.  Conversely Islam et al teaches such limitations; in response to determining that the beam for sending the first uplink reference signal on the first antenna port is also the beam for sending the second uplink reference signal on the second antenna port, determining, by the first device, beam information of the first antenna port for the first uplink reference signal based on beam information of the second antenna port for the second uplink reference signal (see paragraph [0076], the UE determines that a second set of reference signals is received via the same beam used for a first set of reference signals, based on this information a QCL relationship is determined as feedback), and sending, by the first device, the first uplink reference signal on the first antenna port based on the beam information on the first antenna port (see paragraphs [0066] and 0076], the UE transmits based on determined QCL). Therefore it would have been obvious to a person or ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Liu with the using of the same beam for first and second reference signals at taught by Islam et al.  The motivation for this would have been to improve channel statistics related to antenna ports (see paragraph [0007]).    
(Currently Amended) Regarding claim 2, Liu teaches wherein the first configuration information is carried in one piece of downlink control information (DCI) (see paragraphs [0003] and [0004], DCI is used to convey configuration information using various bits in the DCI to indicate different states), and the determining, by the first device based on the first configuration information, whether the beam for sending the first uplink reference signal on the first antenna port is also the beam for sending the second uplink reference signal on the second antenna port (see paragraphs [0021] and [0031]) comprises: determining, by the first device, whether the one piece of DCI instructs the first device to send the first uplink reference signal on the first frequency domain resource and instructs the first device to send the second uplink reference signal on the second frequency domain resource (see, Fig.1, steps s1, s2 and s3, paragraphs [0016] and [0023]), so as to determine whether the beam for sending the first uplink reference signal on the first antenna port is also the beam for sending the second uplink reference signal on the second antenna port (see paragraphs [0021], [0031]). 
(Currently Amended) Regarding claim 3, Liu teaches wherein the determining, by the first device based on the first configuration information, whether the beam for sending the first uplink reference signal on the first antenna port is also the beam for sending the second uplink reference signal on the second antenna port (see paragraph [0031], the UE is notified, via radio resource control signaling, of whether the aperiodic sounding reference signal is transmitted from one antenna port, all of the antenna ports, or half of the antenna ports, and whether it is transmitted on one uplink component carrier, all uplink component carriers, or a subset thereof, and these are common for all states) comprises: determining, by the first device, whether the first resource for the first device to send the first uplink reference signal on the first frequency domain resource and the second resource for the first device to send the second uplink reference signal on the second frequency domain resource belong to one uplink reference signal resource set or belong to one uplink reference signal resource configuration (see paragraph [0021]), so as to determine whether the beam for sending the first uplink reference signal on the first antenna port is also the beam for sending the second uplink reference signal on the second antenna port (see paragraph [0031]). 
(Currently Amended) Regarding claim 4, Islam et al further teaches, wherein the determining, based on the first configuration information, whether the beam for sending the first uplink reference signal on the first antenna port is also the beam for sending the second uplink reference signal on the second antenna port (see paragraph [0076]) is based on at least one of the following conditions: having a same subcarrier spacing; the first frequency domain resource and the second frequency domain resource having a same cyclic prefix; the first frequency domain resource and the second frequency domain resource having a same timing advance; a frequency domain gap between the first frequency domain resource and the second frequency domain resource being less than a threshold; the first frequency domain resource and the second frequency domain resource being within one frequency domain range; or the first frequency domain resource and the second frequency domain resource being configured to belong to one uplink reference signal resource set or one uplink reference signal resource configuration (see paragraph [0076], the first and second resources are configured to be QCL).
(see Fig. 1, steps s1, s2, s3 and paragraph [0031]). 
Regarding claim 6, Liu teaches wherein the first frequency domain resource is a first component carrier, and the second frequency domain resource is a second component carrier (see paragraph [0024]).
Regarding claim 7, Liu teaches, wherein the first frequency domain resource is a first bandwidth part, and the second frequency domain resource is a second bandwidth part (see paragraph [0004], The two bits can indicate four states: one indicates no aperiodic sounding reference signal activation and the other three are used to indicate three sets of RRC-configured aperiodic sounding reference signal transmission parameters. And each of the three sets can indicate a combination of the following sounding reference signal parameters: sounding reference signal bandwidth (srsBandwidth), frequency-domain position, sounding reference signal hopping bandwidth (srs Hopping Bandwidth), transmission comb, cyclic shift, duration, and number of antenna ports. In addition, the parameter of sounding reference signal hopping bandwidth is valid when hopping is supported, and the parameter of duration is valid when multi-shot SRS is supported.) 
(Currently Amended) Regarding claim 16, Liu teaches a communication method, comprising: sending, by a second device, first configuration information on a second frequency domain resource to a first device, wherein the first configuration information indicates a first resource for the first device to send a first uplink reference signal on a first frequency domain resource and indicates a second resource for the first device to send a second uplink reference signal on the second frequency domain resource (see, Fig.1, steps s1, s2 and s3, paragraphs [0016] and [0023], an aperiodic sounding reference signal is configured over two resource control layers), wherein the first frequency domain resource is not used for transmitting uplink data and/or uplink control information, wherein the first uplink reference signal is used for uplink channel sounding (see paragraphs [0017] and [0026], the first radio resource control layer is used for configuration information such as channel sounding), wherein the second uplink reference signal is used for uplink channel sounding, and wherein a beam for the first device to send the first uplink reference signal on a first antenna port is also a beam for the first device to send the second uplink reference signal on a second antenna port (see paragraph [0031], the UE is notified, via radio resource control signaling, of whether the aperiodic sounding reference signal is transmitted from one antenna port, all of the antenna ports, or half of the antenna ports, and whether it is transmitted on one uplink component carrier, all uplink component carriers, or a subset thereof, and these are common for all states). Although Liu teaches the limitations above, they fail to explicitly teach the same beam as further recited in the claims.  Conversely Islam et al teaches such limitations; in response to determining that the beam for sending the first uplink reference signal on the first antenna port is also the beam for sending the second uplink reference signal on the second antenna port, determining, by the first device, beam information of the first antenna port for the first uplink reference signal based on beam information of the second antenna port for the second uplink reference signal (see paragraph [0076], the UE determines that a second set of reference signals is received via the same beam used for a first set of reference signals, based on this information a QCL relationship is determined as feedback), and receiving, by the second device, the first uplink reference signal from the first device based on the beam information on the first antenna port (see paragraphs [0066] and 0076], the UE transmits based on determined QCL).  Therefore it would have been obvious to a person or ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Liu with the using of the same beam for first and second reference signals at taught by Islam et al.  The motivation for this would have been to improve channel statistics related to antenna ports (see paragraph [0007]).    
(Currently Amended) Regarding claim 17, Islam et al further teaches, wherein that the beam for the first device to send the first uplink reference signal on the first antenna port is also the beam for the first device to send the second uplink reference signal on the second antenna port (see paragraph [0076]) is based on at least one of the following conditions being carried in one piece of downlink control information (DCI); the first configuration information being carried in one media access control (MAC) control element (CE) message; or the first resource for sending the first uplink reference signal on the first frequency domain resource and the second resource for sending the second uplink reference signal on the second frequency domain resource belonging to one uplink reference signal resource set or belonging to one uplink reference signal resource configuration (see paragraph [0076], the first and second resources are configured to be QCL). 
(Currently Amended) Regarding claim 18, Liu teaches wherein that the beam for the first device to send the first uplink reference signal on the first antenna port is also the beam for the first device to send the second uplink reference signal on the second antenna port (see paragraph [0076]) is based on at least one of the following conditions having a same subcarrier spacing; the first frequency domain resource and the second frequency domain resource having a same cyclic prefix; the first frequency domain resource and the second frequency domain resource having a same timing advance; a frequency domain gap between the first frequency domain resource and the second frequency domain resource being less than a threshold; the first frequency domain resource and the second frequency domain resource being within one frequency domain range; or the first frequency domain resource and the second frequency domain resource being configured to belong to one uplink reference signal resource set or one uplink reference signal resource configuration (see paragraph [0076], the first and second resources are configured to be QCL).
(see paragraph [0024]). 
Regarding claim 20, Liu teaches wherein the first frequency domain resource is a first bandwidth part, and the second frequency domain resource is a second bandwidth part (see paragraph [0004], The two bits can indicate four states: one indicates no aperiodic sounding reference signal activation and the other three are used to indicate three sets of RRC-configured aperiodic sounding reference signal transmission parameters. And each of the three sets can indicate a combination of the following sounding reference signal parameters: sounding reference signal bandwidth (srsBandwidth), frequency-domain position, sounding reference signal hopping bandwidth (srs Hopping Bandwidth), transmission comb, cyclic shift, duration, and number of antenna ports. In addition, the parameter of sounding reference signal hopping bandwidth is valid when hopping is supported, and the parameter of duration is valid when multi-shot SRS is supported.)  

 (Currently Amended) Regarding claim 28, Liu teaches a device, comprising: an input port, configured to receive first configuration information on a second frequency domain resource, wherein the first configuration information indicates a first resource for the device to send a first uplink reference signal on a first frequency domain resource and indicates a second resource for the device to send a second uplink reference signal on the second frequency domain resource (see, Fig.1, steps s1, s2 and s3, paragraphs [0016] and [0023], an aperiodic sounding reference signal is configured over two resource control layers), wherein the first frequency domain resource is not used for transmitting uplink data and/or uplink control information, wherein the first uplink reference signal is used for uplink channel sounding (see paragraphs [0017] and [0026], the first radio resource control layer is used for configuration information such as channel sounding), and wherein the second uplink reference signal is (see paragraphs [0016] and [0023]); a processor, configured to determine, based on the first configuration information, that a beam for sending the first uplink reference signal on a first antenna port is also a beam for sending the second uplink reference signal on a second antenna port (see paragraph [0031], the UE is notified, via radio resource control signaling, of whether the aperiodic sounding reference signal is transmitted from one antenna port, all of the antenna ports, or half of the antenna ports, and whether it is transmitted on one uplink component carrier, all uplink component carriers, or a subset thereof, and these are common for all states).  Although Liu teaches the limitations above, they fail to explicitly teach the same beam and QCL as further recited in the claims.  Conversely Islam et al teaches such limitations; in response to determining that the beam for sending the first uplink reference signal on the first antenna port is also the beam for sending the second uplink reference signal on the second antenna port, determining, by the first device, beam information of the first antenna port for the first uplink reference signal based on beam information of the second antenna port for the second uplink reference signal; and a transmit port, configured to send the first uplink reference signal on the first antenna port based on the beam information of the first antennas port (see paragraphs [0066] and 0076], the UE transmits based on determined QCL),  wherein the sending is based on a quasi co-location relationship between the first antenna port and the second antenna port (see paragraph [0076], the UE determines that a second set of reference signals is received via the same beam used for a first set of reference signals, based on this information a QCL relationship is determined as feedback).  Therefore it would have been obvious to a person or ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Liu with the using of the same beam for first and second reference signals at taught by Islam et al.  The motivation for this would have been to improve channel statistics related to antenna ports (see paragraph [0007]).    
(see paragraphs [0003] and [0004], DCI is used to convey configuration information using various bits in the DCI to indicate different states), and the processor is further configured to: determine whether the one piece of DCI instructs the device to send the first uplink reference signal on the first frequency domain resource and instructs the device to send the second uplink reference signal on the second frequency domain resource (see, Fig.1, steps s1, s2 and s3, paragraphs [0016] and [0023]), so as to determine whether the beam for sending the first uplink reference signal on the first antenna port is also the beam for sending the second uplink reference signal on the second antenna port (see paragraphs [0021] and [0031]). 
(Currently Amended) Regarding claim 30, Liu further teaches wherein the processor is further configured to: determine whether the first resource for the device to send the first uplink reference signal on the first frequency domain resource and the second resource for the device to send the second uplink reference signal on the second frequency domain resource belong to one uplink reference signal resource set or belong to one uplink reference signal resource configuration (see paragraphs [0021] and [0031]), so as to determine whether the beam for sending the first uplink reference signal on the first antenna port is also the beam for sending the second uplink reference signal on the second antenna port (see paragraph [0031], the UE is notified, via radio resource control signaling, of whether the aperiodic sounding reference signal is transmitted from one antenna port, all of the antenna ports, or half of the antenna ports, and whether it is transmitted on one uplink component carrier, all uplink component carriers, or a subset thereof, and these are common for all states). 
(Currently Amended) Regarding claim 31, Islam et al further teaches wherein the determining, based on the first configuration information, whether the beam for sending the first uplink reference signal on the first antenna port is also the beam for sending the second uplink reference signal on the second antenna port (see paragraph [0076]) is based on at least one of the following conditions: having a same subcarrier spacing; the first frequency domain resource and the second frequency domain resource having a same cyclic prefix; the first frequency domain resource and the second frequency domain resource having a same timing advance; a frequency domain gap between the first frequency domain resource and the second frequency domain resource being less than a threshold; the first frequency domain resource and the second frequency domain resource being within one frequency domain range; or the first frequency domain resource being the second frequency domain resource are configured to belong to one uplink reference signal resource set or one uplink reference signal resource configuration (see paragraph [0076], the first and second resources are configured to be QCL). 
Regarding claim 32, Liu further teaches wherein the first uplink reference signal is in a correspondence with the second uplink reference signal (see paragraph [0021]).  
Regarding claim 33, Liu further teaches wherein the first frequency domain resource is a first component carrier, and the second frequency domain resource is a second component carrier (see paragraph [0024]).
Regarding claim 34, Liu further teaches, wherein the first frequency domain resource is a first bandwidth part, and the second frequency domain resource is a second bandwidth part (see paragraph [0004], The two bits can indicate four states: one indicates no aperiodic sounding reference signal activation and the other three are used to indicate three sets of RRC-configured aperiodic sounding reference signal transmission parameters. And each of the three sets can indicate a combination of the following sounding reference signal parameters: sounding reference signal bandwidth (srsBandwidth), frequency-domain position, sounding reference signal hopping bandwidth (srs Hopping Bandwidth), transmission comb, cyclic shift, duration, and number of antenna ports. In addition, the parameter of sounding reference signal hopping bandwidth is valid when hopping is supported, and the parameter of duration is valid when multi-shot SRS is supported).

Remarks
	The Applicant argues:
		Liu and Park do not teach the amended portions of the claims.
	In Response, the Examiner respectfully submits:
		The argument is now moot in view of new grounds of rejection, please see office action above for details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478